IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60158
                         Summary Calendar



KATHERINE N. HERRINGTON, Individually and on behalf
of all others similarly situated,

                                         Plaintiff-Appellant,

HELEN P. QUIOVERS, Individually and on behalf of all
others similarly situated,

                                         Appellant,

v.

UNION PLANTERS BANK, NA; UNION PLANTERS BANK OF
MISSISSIPPI, A Corporation,

                                         Defendants-Appellees.


                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:98-CV-231-GR
                        --------------------
                            July 6, 2001

Before JOLLY, DAVIS and JONES, Circuit Judges.

PER CURIAM:*

     Katherine Herrington and Helen P. Quiovers appeal the

district court’s order compelling arbitration and dismissing

their action under the Truth in Savings Act (TISA), 12 U.S.C.

§ 4301.   Union Planters’ motion to dismiss the appeal for lack of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60158
                                -2-

appellate jurisdiction is DENIED.   Green Tree Financial Corp.-

Alabama v. Randolph, 121 S. Ct. 513, 521 (2000).

     Appellants rely on the Eleventh Circuit’s decision in

Randolph, in which that court reversed the district court’s

decision to compel arbitration in a Truth in Lending Act (TILA)

case, in support of their argument that the arbitration

provisions in their deposit agreement should not be enforced.

The Supreme Court reversed, stating that the risk that the

plaintiff would be saddled with prohibitive costs was too

speculative to invalidate the arbitration agreement.   121 S. Ct.

at 522.   Likewise, the appellants in this case rely only on

speculative allegations of a risk of prohibitive arbitration

expenses.   This argument is without merit.   Green Tree, 121 S.

Ct. at 522.

     Appellants make three arguments regarding why the

arbitration provisions should not be enforced against them.    They

argue that the arbitration provision does not bind them because

they never signed a document agreeing to arbitrate their claims;

that their deposit agreements with Magnolia Federal were never

amended to include an arbitration provision because the terms

“revised” and “amended” are not synonymous; and that TISA grants

them the right to recover punitive damages and that the

arbitration provisions specifically prohibit claims and awards of

punitive damages.

     A financial institution’s agreements with its customers may

be amended if, following notice of a change in the terms of the

agreement, the customer continues performance under the
                           No. 00-60158
                                -3-

agreement.   See Marsh v. First USA Bank, N.A., 103 F.Supp. 909,

915 (N.D. Tex. May 23, 2000) (continued use of credit card after

notice of amendments to terms of agreement binding on card user).

The customer acknowledgment section of the deposit agreement

informed both new and old customers that the terms and conditions

of the revised deposit agreement governed their accounts and

notified all depositors that they were obligated to the changes

specified in the revised deposit agreement if they continued to

maintain or use their accounts.   Because appellants continued to

use their accounts after notification of the revised deposit

agreements, they are bound to arbitrate their dispute with Union

Planters.

     Appellants do not explain why they contend that there is any

meaningful difference between the words “revised” and “amended.”

It was clear from the cover letter accompanying the enclosed

deposit account agreement that their deposit agreements were

being modified.   They do not suggest how they were confused by

the use of the word “revised” as opposed to “amended,” nor do

they suggest that they believed that the revised deposit account

agreements did not apply to their accounts because it was not

specifically described as an “amendment.”   The documents in

question gave them adequate notice that their deposit account

agreements were being changed, and they continued to use their

accounts after the effective date of the changes.

     TISA does not allow for recovery of punitive damages.     A

financial institution liable under TISA can be assessed statutory
                           No. 00-60158
                                -4-

damages in any amount between $100 and $1,000, in addition to the

actual damages sustained by an individual.   12 U.S.C.

§ 4310(a)(1), (2)(A).   Because TISA does not authorize recovery

of punitive damages, appellants’ contention that they are

authorized to pursue punitive damages outside of arbitration is

without merit.

     AFFIRMED; MOTION DENIED.